DISMISS and Opinion Filed April 9, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00537-CV

                       NAIL ROAD 1, L.P., Appellant
                                  V.
                     DALLAS COUNTY, TEXAS, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-17321

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Osborne
      This appeal challenges the trial court’s order denying appellant’s motion to

reinstate the underlying suit, which appellant voluntarily nonsuited. Because the

notice of appeal was not timely filed, we dismiss the appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).

      To ensure simplicity and certainty in determining the time for perfecting an

appeal, the Texas Rules of Appellate Procedure calculate the deadline for filing a

notice of appeal from the date the final judgment is signed. See TEX. R. APP. P. 26.1;

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001) (“Simplicity and
certainty in appellate procedure are nowhere more important than in determining the

time for perfecting appeal.”). When a post-judgment motion such as a motion to

reinstate or motion for new trial is filed, the deadline is ninety days, or with an

extension motion 105 days, from the date the judgment is signed. See id. 26.1(a),

26.3. An order denying a post-judgment motion such as a motion to reinstate or

motion for new trial is not separately appealable from the final judgment and does

not start the appellate timetable. See Jarrell v. Bergdorf, 580 S.W.3d 463, 465 (Tex.

App.—Houston [14th Dist.] 2019, no pet.).

      The notice of appeal here was filed within thirty days of the order denying the

motion to reinstate but 124 days after the order of nonsuit. Because the notice of

appeal appeared untimely, we questioned our jurisdiction over the appeal and

directed the parties to file letter briefs addressing our concern. See Brashear v.

Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas

2009, no pet.) (timely filing of notice of appeal is jurisdictional).

      Appellant argues in its jurisdictional brief that because the underlying suit was

voluntarily nonsuited, the operative order is the order denying reinstatement and the

deadline for filing the notice of appeal was the date the trial court’s plenary

jurisdiction over the case expired–-thirty days after the order denying reinstatement

was signed. See TEX. R. CIV. P. 329b(e) (trial court retains plenary power over case

for thirty days after all post-judgment motions are overruled by operation of law or

written order, whichever occurs first). Appellant appears to reason that the order

                                          –2–
denying reinstatement should trigger the appellate deadlines because that is the basis

for the appeal, not the voluntary nonsuit.

      Having an appellate deadline unique to appeals that follow voluntary nonsuits

affords no certainty or simplicity. As noted above and argued by appellee in its

responsive letter brief, the appellate rules expressly provide the deadline runs from

the signing of the judgment, not the order denying the post-judgment motion. See

TEX. R. APP. P. 26.1; Jarrell, 580 S.W.3d at 465.

      As the notice of appeal here was not filed within 105 days of the signing of

the judgment–-the order of nonsuit, it was not timely, and we lack jurisdiction over

the appeal. See Brashear, 302 S.W.3d at 545. Accordingly, we dismiss the appeal.

See TEX. R. APP. P. 42.3(a).




                                             /Leslie Osborne/
                                             LESLIE OSBORNE
                                             JUSTICE
200537F.P05




                                         –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

NAIL ROAD 1, L.P., Appellant                On Appeal from the 160th Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00537-CV         V.               Trial Court Cause No. DC-18-17321.
                                            Opinion delivered by Justice
DALLAS COUNTY, TEXAS,                       Osborne, Justices Pedersen, III and
Appellee                                    Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Dallas County, Texas recover its costs, if any, of
this appeal from appellant Nail Road 1, L.P.


Judgment entered April 9, 2021.




                                      –4–